DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 8, 2019 and December 3, 2020, were considered by the examiner and were in compliance with the provisions of 37 C.F.R. 1.97.

Claim Objections
Claims 1-20 objected to because of the following informalities:
- Claims 1, 10, and 19 recite a limitation directed to “identifying updated co-morbidity-related clinical by postprocessing input updated patient data based on one or more rules” in lines 9-10 of claim 1; lines 8-9 of claim 10; and lines 10-11 of claim 19.  However, this limitation appears to contain a typographical error.  Examiner suggests that Applicant amend the aforementioned limitation to read as “identifying updated co-morbidity-related clinical data by postprocessing input updated patient data based on one or more rules”, or make some other appropriate correction of course.  For examination purposes, the aforementioned limitation will be interpreted and read the same as “identifying updated co-morbidity-related clinical data by postprocessing input updated patient data based on one or more rules.”
Claims 2-9, 11-18, and 20 are also objected to for similar reasons as described in the analysis of the objection to independent claims 1, 10, and 19 (due to their individual dependencies on claims 1, 10, and 19).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-9 are directed to a system for decreasing risk-adjusted mortality rates, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 10-18 are also directed to a method for decreasing risk-adjusted mortality rates, which is also within one of the four statutory categories (i.e., a process). See id.  Claims 17-20 are also directed to a non-transitory computer readable storage medium comprising a computer readable program for decreasing risk-adjusted mortality rates, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 10, and 19 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claims 10 and 19 substantially recite the following limitations):
a system for decreasing risk-adjusted mortality rates, comprising:



identifying patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules;

displaying the identified co-morbidity-related clinical data using an interactive user interface for validation;

storing validated results in an electronic health record (EHR) for the patient;

identifying updated co-morbidity-related clinical by postprocessing input updated patient data based on the one or more rules;

displaying the updated co-morbidity-related clinical data using the interactive user interface for further validation; and

iteratively updating the EHR with revised co-morbidity data by the postprocessing upon detection of changes to the EHR.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., identifying patient co-morbidity related data in patient data and updating an electronic health record with updated, different co-morbidity data).  That is, other than reciting: (1) a system (as described in claim 1); (2) a hardware processor (as described in claim 1); (3) a non-transitory computer-readable storage medium (as described in claims 1 and 19); (4) a computer readable program (as described in claim 19); (5) a computer (as described in claim 19); and the steps of: (6) “displaying the identified co-morbidity-related clinical data using an interactive user interface for validation” (as described in claims 1, 10, and 19); (7) “storing validated results in an electronic health record (EHR) for the patient” (as described in claims 1, 10, and 19); and (8) “displaying the updated co-morbidity-related clinical data using the interactive user interface for further validation” (as described in claims 1, 10, and 19), the context of claims 1, 10, and 19 encompass a concept that is capable of being performed in the i.e., identifying patient co-morbidity related data in patient data and updating an electronic health record with updated, different co-morbidity data).
	The aforementioned claim limitations described in claims 1, 10, and 19 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) identifying co-morbidity-related clinical data in patient data; and (2) updating an electronic health record with updated, different co-morbidity data as it becomes available (i.e., observations, evaluations, judgements, or opinions).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 10, and 19 recite an abstract idea.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites the additional elements of (and claims 10 and 19 substantially recite the following additional elements of) (identified in bold font below):
a system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for decreasing risk-adjusted mortality rates, comprising:

a hardware processor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) operatively coupled to a non-transitory computer-readable storage medium (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the processor being configured for;

identifying patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules;

displaying the identified co-morbidity-related clinical data using an interactive user interface for validation (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g));

storing validated results in an electronic health record (EHR) for the patient (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g));

identifying updated co-morbidity-related clinical by postprocessing input updated patient data based on the one or more rules;

displaying the updated co-morbidity-related clinical data using the interactive user interface for further validation (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)); and

iteratively updating the EHR with revised co-morbidity data by the postprocessing upon detection of changes to the EHR; and


computer readable program (as described in claim 19) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); (5) a computer (as described in claim 19) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).
However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of identifying, display, and store certain information (i.e., the co-morbidity related clinical data) in medical data), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the medical field of identifying co-morbidity data). See MPEP §§ 2106.05(f), (g), (h).
	- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the system, hardware processor, non-transitory computer-readable storage medium, computer readable program, computer, and interactive user interface) and other machinery to perform the existing process of identifying, displaying, and storing data (i.e., identifying, displaying, and storing the co-morbidity-related clinical data in the patient’s medical records); and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the computer readable program and the computer components (i.e., the system, hardware processor, non-transitory computer-readable storage medium, computer, and interactive user interface) described in claims 1, 10, and 19 to ultimately perform the limitations identified in claims 1, 10, and 19 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the limitation directed to “storing validated results in an electronic health record (EHR) for the patient”, described in claims 1, 10, and 19, is similarly deemed to be a necessary data gathering step (i.e., “storing” the data pertaining to validated co-morbidity-related clinical data is a necessary gathering step before the system is able to be updated with revised data in a later step described in claims 1, 10, and 19); and
e.g., see Apple, Inc. v. Ameranth, Inc. – similarly, the limitations directed to “displaying the identified co-morbidity-related clinical data using an interactive user interface for validation” and “displaying the updated co-morbidity-related clinical data using the interactive user interface for further validation”, described in claims 1, 10, and 19, are similarly deemed to be necessary data outputting steps (i.e., “displaying” the first identified and updated co-morbidity-related clinical data are necessary outputting steps in order for a medical professional to view or receive such data after the system identifies the data).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the describing that the abstract idea is implemented with the aforementioned computer components described in claims 1, 10, and 19, merely limits the claims to the medical field and does not provide any meaningful limits to the abstract mental process described in the claims; and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitations directed to “displaying” and “storing” the identified and validated co-morbidity-related clinical data, described in claims 1, 10, and 19, merely limits the claims to the medical field and does not provide any meaningful limits to the abstract mental process described in the claims.
Thus, the additional elements in independent claims 1, 10, and 19 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 4, 5, 7, 8, 13, 14, 16, 17, and 20 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 2, 3, 6, 9, 11, 12, 15, and 18 recite the following additional elements (in bold font below):
wherein the interactive user interface is a graphical user interface (GUI) (as described in claims 2 and 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

wherein the interactive user interface is a customizable graphical user interface (GUI) (as described in claims 3 and 12) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

wherein the input historical patient data is in a non-structured format, the non-structured data being processed using a natural language processor (as described in claims 6 and 15) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and

wherein the GUI is customized for a smartphone display (as described in claims 9 and 18) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

However, these additional elements in dependent claims 2, 3, 6, 9, 11, 12, 15, and 18 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the medical field of identifying co-morbidity data), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g), (h).  As such, the additional elements in dependent claims 2, 3, 6, 9, 11, 12, 15, and 18 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 2, 3, 6, 9-12, 15, 18, and 19 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 2, 3, 6, 9-12, 15, 18, and 19, as recited, the system; hardware processor; non-transitory computer-readable storage medium; computer readable program; 
	- Regarding the system; hardware processor; non-transitory computer-readable storage medium; computer readable program; computer; and the steps of: the interactive user interface being a graphical user interface (GUI); the interactive user interface being a customizable graphical user interface (GUI); “the non-structured data being processed using a natural language processor”; and the GUI being customized for a smartphone display - Applicant generally describes the system for performing the functions of claimed invention as being implemented by “computer program instructions which may be sent to a processor of any type of computing system (e.g., general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine).”  See Applicant’s specification as filed on August 8, 2019, paragraph [0053].  This disclosure shows that the system and its components may be part of a general purpose computer. See Applicant’s specification, at paragraph [0053].  A general purpose computer is an old and well-known computing device in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the system; hardware processor; non-transitory computer-readable storage medium; computer readable program; computer; and the steps of: the interactive user interface being a graphical user interface (GUI); the interactive user interface being a customizable graphical user interface (GUI); “the non-structured data being processed using a natural language processor”; and the GUI being customized for a smartphone display, are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “displaying the identified co-morbidity-related clinical data using an interactive user interface for validation”; and “displaying the updated co-morbidity-related clinical data using the interactive user interface for further validation”, described in claims 1, 10, and 19, are similarly deemed to be well-understood, routine, and conventional activity in field of medical data analyses, because they also represent mere collection and transmission of data over a network (i.e., transmitting the identified co-morbidity-related clinical data to an interactive user interface (i.e., a display)); and
- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitations directed to: “storing validated results in an electronic health record (EHR) for the patient”, described in claims 1, 10, and 19, is claimed in a generic manner (i.e., generally stating that identified medical data is “stored” is deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1-4, 8-11, and 15-18 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 2, 3, 6, 9-12, 15, 18, and 19 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually claims 1, 2, 3, 6, 9-12, 15, 18, and 19 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 4, 5, 7, and 8 (which depend on claim 1 due to their respective chains of dependency); dependent claims 13, 14, 16, and 17 (which depend on claim 10 due to their respective chains of dependency); and dependent claim 20 (which depend on claim 19 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 4, 5, 7, 8, 13, 14, 16, 17, and 20 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 10, and 19.  Dependent claims 4, 5, 7, 8, 13, 14, 16, 17, and 20 merely add limitations that further narrow the abstract idea described in independent claims 1, 10, and 19.  Therefore, claims 1-20 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-8, 10, 11, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ramakrishnan et al. (Pub. No. US 2014/0067424); in view of:
- Vemireddy et al. (Pub. No. US 2013/0179178); and
- Kenig et al. (Pub. No. US 2020/0160995).

	Regarding claims 1, 10, and 19,
		- Ramakrishnan teaches:
			- a system for decreasing risk-adjusted mortality rates, comprising: a hardware processor operatively coupled to a non-transitory computer-readable storage medium, the processor being configured for (as described in claim 1) (Ramakrishnan, paragraphs [0020], [0042], and [0043]; Paragraph [0020] teaches a system for identifying and documenting co-morbidities.  Paragraph [0042] teaches that the system can be implemented and run on a general-purpose computer or special-purpose computer system.  The computer system may be any type of known or will be known systems and may typically include a processor (i.e., a hardware processor), memory device, a storage device (i.e., non-transitory computer-readable storage medium), input/output devices, internal buses, and/or a communications interface for communicating with other computer systems in conjunction with communication hardware and software, etc.  Paragraph [0043] teaches a computer readable storage medium can be any tangible medium that contain, or store a program for use in connection with an instruction execution system, apparatus, or device (i.e., a non-transitory computer-readable storage medium).):
			- a method for decreasing risk-adjusted mortality rates, comprising: identifying patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules (as described in claim 10) (Ramakrishnan, paragraphs [0020]; Paragraph [0020] teaches a method for identifying and documenting co-morbidities.):
a non-transitory computer readable storage medium comprising a computer readable program for decreasing risk-adjusted mortality rates, wherein the computer readable program when executed on a computer causes the computer to perform the steps of (as described in claim 19) (Ramakrishnan, paragraphs [0041] and [0043]; Paragraph [0043] teaches a computer readable storage medium can be any tangible medium that contain, or store a program for use in connection with an instruction execution system, apparatus, or device (i.e., a non-transitory computer-readable storage medium).  Paragraph [0041] teaches that various aspects of the present disclosure may be embodied as a program, software, or computer instructions (i.e., a computer readable program) embodied or stored in a computer or machine usable or readable medium, which causes the computer or machine to perform the steps of the method when executed on the computer, processor, and/or machine.):
				- identifying patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules (as described in claims 1, 10, and 19) (Ramakrishnan, paragraphs [0020], [0023], [0024], and [0030]; Paragraph [0020] teaches that the innovative technology automatically searches a patient’s EHR and extracts co-morbidities (“co-morbidity-related clinical data”) from laboratory values, vital signs monitoring, radiography reports, and other electronic records (such as medication lists) (i.e., identifying patient co-morbidity-related clinical data from patient data), and lists these co-morbidities on a co-morbidity display for review and acknowledgement by the attending physician.  Paragraph [0023] teaches that the comorbid conditions are identified by algorithmic analysis of these data, and paragraph [0024] teaches a rules processor components 24 executes decision making rules for determining co-morbidities based on the patient’s clinical data (i.e., identifying patient co-morbidity-related clinical data from patient data based on one or more rules).  Paragraph [0030] teaches that the system also search past records (prior history) (i.e., the data that is input can be historical patient data) and presents previous and present values to the physicians to help determine whether the condition is chronic or acute.);
- displaying the identified co-morbidity-related clinical data using an interactive user interface for validation (as described in claims 1, 10, and 19) (Ramakrishnan, i.e., displaying the identified co-morbidity-related clinical data using an interactive user interface).  The clinician simply needs to validate the displayed co-morbidities (i.e., the co-morbidities are displayed for validation).  To assist in the validation, the display may also include the rule(s) corresponding to the co-morbidity as well as the associated patient clinical data.  Paragraph [0035] teaches in step S1, co-morbidity-related clinical data is selected in accordance with one or more rules.  Clinical data can include data from laboratory tests, Radiology, EKG, Echo reports, etc.  The data is selected based on analysis using Rule processor 24.  In step S2, the selected clinical data is pushed to a display (i.e., displaying the identified co-morbidity-related clinical data using an interactive user interface).  In step S3, the selected clinical data is displayed, typically via a GUI 28, to the ER physician, along with the one or more rules (i.e., displaying the identified co-morbidity-related clinical data using an interactive user interface).  In step S4, the physician analyzes the displayed selected clinical data in accordance with the displayed rules. In step S5, acknowledgement or validation of the results is obtained from the ER physician (i.e., the co-morbidities are displayed for validation).); and
- storing validated results in an electronic health record (EHR) for the patient (as described in claims 1, 10, and 19) (Ramakrishnan, paragraph [0035], Step S6; Paragraph [0035] teaches that in step S6, validated results are stored in the EHR (i.e., storing the validated results in the EHR).).
		- While Ramakrishnan teaches a system, method, and non-transitory computer-readable medium, comprising: (1) identifying patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules (see Ramakrishnan, paragraphs [0020], [0023], [0024], and [0030] and analysis above); (2) identifying patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules (as described in claims 1, 10, and 19) (see Ramakrishnan, paragraph [0026]); (3) displaying the identified co-morbidity-related clinical data using an interactive user interface for validation (as described in claims 1, 10, and 19) (as described in claims 1, 10, and 19) (see Ramakrishnan, paragraph [0035], Step S6); and (4) that the method can be performed multiple times for a single patient, if appropriate (see paragraph [0038]) (i.e., the above steps could be repeated to identify, display, and store co-morbidity data for the patient at previous or later times), Ramakrishnan does not explicitly teach a system, method, and non-transitory computer-readable storage medium, comprising:
- identifying updated (emphasis added) co-morbidity-related clinical by postprocessing input updated patient data based on the one or more rules (as described in claims 1, 10, and 19);
- displaying the updated co-morbidity-related clinical data (emphasis added) using the interactive user interface for further validation (as described in claims 1, 10, and 19); and
- iteratively updating the EHR with revised co-morbidity data by the postprocessing upon detection of changes to the EHR (as described in claims 1, 10, and 19).
		- However, in analogous art of medical systems and methods, Vemireddy teaches a system and method, comprising:
			- identifying updated co-morbidity-related clinical by postprocessing input updated patient data based on the one or more rules (as described in claims 1, 10, and 19) (Vemireddy, paragraph [0093]; Paragraph [0093] teaches the state of the patient is constantly changing with the occurrence of new information and/or with the lapse of time.  A patient’s condition may progress in severity or may resolve with treatment.  In one embodiment, the care engine will identify the current state of the member and will maintain the history of the member (i.e., identify updated patient information) which the care engine can refer to in clinical rules.  The care engine analyzes all available clinical data (e.g., claims, drug data, lab results, EMR data, hospital data, and patient collected data) to present clinically pertinent and intelligent information to the healthcare team and patient at the point of care.  The care engine in real time can utilize all available clinical data to identify the current list of conditions, comorbidities (i.e., the updated patient information may be co-morbidity-related clinical data) and at risk conditions at a population and patient specific level.  Paragraph [0095] teaches that this feature 
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the co-morbidities identification and documentation system, method, and non-transitory computer-readable storage medium, taught by Ramakrishnan, to incorporate a step and feature directed to identifying updated patient information including current comorbidities, as taught by Vemireddy, in order to analyzing new information in real-time.  For example, paragraph [0095] also teaches that this analysis may impact the care plan and personal assessment for a patient. See Vemireddy, paragraph [0095]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods for assisting healthcare providers, Kenig teaches a system and method, comprising:
			- displaying the updated patient data using the interactive user interface (similar to the limitations in claims 1, 10, and 19) (Kenig, paragraph [0077]; Paragraph [0077] teaches that the system comprises a display configured to execute instructions stored in memory to: automatically generate a digital representation of health of a patient based on medical data of the patient; execute a plurality of different algorithms where inputs to each of the different algorithms includes the generated digital representation of health of the patient (i.e., displaying patient data using an interactive user interface); output, to the display, a list of a first number of possible diagnoses of the patient based on outputs of the executed plurality of different algorithms; and continuously update the displayed list in response to receiving updates to the medical data of the patient (i.e., displaying updated patient data using the interactive user interface).); and
- iteratively updating the EHR with revised patient data by the postprocessing upon detection of changes to the EHR (similar to the limitations described in claims 1, 10, and 19) (Kenig, paragraphs [0023] and [0044]; Paragraph [0023] teaches that after a care provider sees a patient and inputs health data, the care provider, via the care provider device 1, for example, may i.e., creating an EHR) based on outputs of the plurality of algorithms run on the digital twin 108.  In still other embodiments, the created diagnosis record may continuously update as new patient health data is received by the server system 102 (i.e., iteratively updating the EHR with revised patient data upon detection of changes to the EHR).  Paragraph [0044] teaches that continuously updating health data in real-time is beneficial for reflecting the current health of the patient and provide all of the data a medical professional (e.g., healthcare provider) would use to perform a differential diagnosis of the patient’s medical condition.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assisting healthcare providers at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system, method, and non-transitory computer-readable storage medium, taught by Ramakrishnan, as modified in view of Vemireddy, to incorporate steps and features directed to displaying updated patient data and continuously updated an electronic health record with revised patient data, as taught by Kenig, in order to reflect the current health of the patient and provide all of the data a medical professional (e.g., healthcare provider) would use to perform a differential diagnosis of the patient’s medical condition. See Kenig, paragraph [0044]; see also MPEP § 2143 G.

	Regarding claims 2 and 11,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 10 (which claim 11 depends on), as described above.
		- Ramakrishnan further teaches a system and method, wherein:
			- the interactive user interface is a graphical user interface (GUI) (as described in claims 2 and 11) (Ramakrishnan, paragraph [0035], Step S3; Paragraph [0035] teaches that in step S3, the selected clinical data is displayed, typically via a GUI 28 (i.e., the interactive user interface is a GUI), to the ER physician, along with the one or more rules.).
Ramakrishnan, in view of: Vemireddy and Kenig, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 4 and 13,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 10 (which claim 13 depends on), as described above.
		- Ramakrishnan further teaches a system and method, wherein:
			- the interactive user interface is customizable for interoperability with any of a plurality of types of electronic health record (EHR) systems (as described in claims 4 and 13) (Ramakrishnan, paragraph [0034]; Paragraph [0034] teaches that in one embodiment, the system can be interoperable across different Health IT systems (i.e., the user interface is interoperable with a plurality of different types of EHR systems).).
	The motivations and rationales to modify the co-morbidities identification and documentation system and method taught by Ramakrishnan, in view of: Vemireddy and Kenig, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 6 and 15,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, teaches the limitations of: claim 1 (which claim 6 depends on); and claim 10 (which claim 15 depends on), as described above.
		- Ramakrishnan further teaches a system and method, wherein:
the input historical patient data is in a non-structured format, the non-structured data being processed using a natural language processor (as described in claims 6 and 15) (Ramakrishnan, paragraph [0025]; Paragraph [0025] teaches that typically, lab data 16 is structured and is represented neatly in tabular form.  On the other hand, Radiology and Echo reports 20, 22 are unstructured text (i.e., the historical patient data is in a non-structured format).  Analysis of such text can be aided by Natural Language Processing technologies such as linguistic parsers, parts of speech taggers, entity extractors, etc., as known to one skilled in the art (i.e., processing non-structured data using known natural language processing techniques).  All these technologies make up the NLP Anaylzer component 26 (i.e., processing non-structured data using a natural language processor).).
	The motivations and rationales to modify the co-morbidities identification and documentation system and method taught by Ramakrishnan, in view of: Vemireddy and Kenig, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 7 and 16,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 10 (which claim 16 depends on), as described above.
		- Ramakrishnan further teaches a system and method, wherein:
			- the input historical patient data is pulled from a structured report (as described in claims 7 and 16) (Ramakrishnan, paragraph [0025]; Paragraph [0025] teaches that clinical data in EHR is heterogeneous, i.e., possesses varying formats.  Typically, lab data 16 is structured and is represented neatly in tabular form (i.e., the input historical patient data is pulled from a structured report).).
	The motivations and rationales to modify the co-morbidities identification and documentation system and method taught by Ramakrishnan, in view of: Vemireddy and Kenig, described in the claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 8, 17, and 20,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, teaches the limitations of: claim 1 (which claim 8 depends on); claim 10 (which claim 17 depends on); and claim 19 (which claim 20 depends on), as described above.
		- Ramakrishnan further teaches a system, method, and non-transitory computer-readable storage medium, wherein:
			- the rules can be customized by tuning values of one or more of the one or more rules to any of a plurality of user specifications (as described in claims 8, 17, and 20) (Ramakrishnan, paragraph [0024]; Paragraph [0024] teaches that with respect to the rules required for analysis, end-users of the inventive system can specify the kind of rules they want the system to use for analysis in an intuitive way (i.e., the user may select or “tune” the values of the one or more of the one or more rules).  For example, one hospital can use RIFLE criteria (Risk, Injury, and Failure; and Loss, and End-stage kidney disease) for determining kidney failure and another can use KDIGO criteria (Kidney Disease; Improving Global Outcomes); the end-user can easily select the rule to be used (i.e., the user selects any of the plurality of user specifications for the rules).).
	The motivations and rationales to modify the co-morbidities identification and documentation system and method taught by Ramakrishnan, in view of: Vemireddy and Kenig, described in the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 3, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ramakrishnan et al. (Pub. No. US 2014/0067424), as modified in view of: Vemireddy et al. (Pub. No. US 2013/0179178) and Kenig et al. (Pub. No. US 2020/0160995), as applied to claims 1 and 10 above, and further in view of:
- Radhakrishnan et al. (Pub. No. US 2016/0026762).

	Regarding claims 3 and 12,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 10 (which claim 12 depends on), as described above.
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, does not explicitly teach a system and method, wherein:
			- wherein the interactive user interface is a customizable graphical user interface (GUI) (as described in claims 3 and 12).
		- However, in analogous art of medical systems and methods for patient dashboards, Radhakrishnan teaches a system and method, comprising:
			- wherein the interactive user interface is a customizable graphical user interface (GUI) (as described in claims 3 and 12) (Radhakrishnan, paragraph [0032]; Paragraph [0032] teaches a patient dashboard interface may be customizable by a medical care provider (i.e., a customizable GUI).  Paragraph [0032] teaches that this feature is beneficial for displaying data configured to a user’s desires local practice patterns, local institutions, or for any other reasons.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for patient dashboards at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system, method, and non-transitory computer-readable storage medium, taught by Ramakrishnan, as modified in view of: Vemireddy and Kenig, to incorporate a step and feature directed to including a customizable dashboard interface, as Radhakrishnan, in order to display data configured to a user’s desires local practice patterns, local institutions, or for any other reasons. See Radhakrishnan, paragraph [0032]; see also MPEP § 2143 G.

	Regarding claims 9 and 18,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy; Kenig; and Radhakrishnan, teaches the limitations of: claim 3 (which claim 9 depends on); and claim 12 (which claim 18 depends on), as described above.
		- Radhakrishnan further teaches a system and method, wherein:
			- wherein the GUI is customized for a smartphone display (as described in claims 9 and 18) (Radhakrishnan, paragraph [0032]; Paragraph [0032] teaches that the patient dashboard interface may be interface may be customizable by a medical care provider (i.e., a customizable GUI) such that the data displayed or the method of display is configured to a user's desires, local practice patterns, local institutions, or for any other reasons.  Furthermore, the patient dashboard interface may be provided to any desired device, such as a bedside display (e.g., a television, a computer monitor, a projected image, other desired display devices, etc.), a device of the medical care provider (e.g., a smartphone (i.e., the GUI is customized for a smartphone display), a tablet, a wearable computer with an optical head-mounted display, etc.), a display in a monitoring station in another location (e.g., a monitoring room in a hospital, etc.), etc.  Paragraph [0032] teaches that this feature is beneficial for actively transmitting medical data to targeted medical care providers as appropriate, causing their devices to display the medical data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for patient dashboards at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system, method, and non-transitory computer-readable storage medium, taught by Ramakrishnan, as modified in view of: Vemireddy; Kenig; and Radhakrishnan, to incorporate a step and feature directed to including a customizable dashboard Radhakrishnan, in order to actively transmit medical data to targeted medical care providers as appropriate, causing their devices to display the medical data. See Radhakrishnan, paragraph [0032]; see also MPEP § 2143 G.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ramakrishnan et al. (Pub. No. US 2014/0067424), as modified in view of: Vemireddy et al. (Pub. No. US 2013/0179178) and Kenig et al. (Pub. No. US 2020/0160995), as applied to claims 1 and 10 above, and further in view of:
- Pritzkau et al. (Pub. No. US 2019/0007435).

	Regarding claims 5 and 14,
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, teaches the limitations of: claim 1 (which claim 5 depends on); and claim 10 (which claim 14 depends on), as described above.
		- The combination of Ramakrishnan, as modified in view of: Vemireddy and Kenig, does not explicitly teach a system and method, wherein:
			- the processor is further configured for adjusting time search parameters to any of a plurality of time ranges (as described in claims 5 and 14).
		- However, in analogous art of systems and methods which implement graphical user interfaces, Pritzkau teaches a system and method, comprising:
			- the processor is further configured for adjusting time search parameters to any of a plurality of time ranges (as described in claims 5 and 14) (Pritzkau, paragraph [0070]; Paragraph [0070] teaches that at 1026, the user sets a relative ETD pattern time range.  For example, the user can change the existing static time range to a dynamic time range (for example, "Last Hour," "Last Minute," and "last10Minutes") (i.e., the processor is configured for adjusting time search parameters to any of a plurality of time ranges).  Paragraph [0070] teaches that this feature is beneficial for finding the most recent data based on search criteria.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which implement graphical user interfaces at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system, method, and non-transitory computer-readable storage medium, taught by Ramakrishnan, as modified in view of: Vemireddy and Kenig, to incorporate a step and feature directed to including search criteria such as adjustable time ranges, as taught by Pritzkau, in order to find the most recent data based on search criteria. See Pritzkau, paragraph [0070]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686